               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

TOMMY O’BRYANT                                                          PLAINTIFF

v.                                                    CAUSE NO. 1:18cv8-LG-JCG

WALGREEN CO., CBRE GROUP, INC.,
and JOHN OR JANE DOES 1-10                                           DEFENDANTS

     MEMORANDUM OPINION AND ORDER GRANTING DEFENDANTS’
              MOTIONS FOR SUMMARY JUDGMENT

      BEFORE THE COURT are four motions for summary judgment: the [104]

Motion for Summary Judgment filed by Defendant CBRE GROUP, INC. (“CBRE”),

the [217] Motion for Summary Judgment filed by Defendant Walgreen Co., the [234]

Motion for Partial Summary Judgment against Walgreen Co. filed by Plaintiff

Tommy O’Bryant, and the [238] Motion for Partial Summary Judgment against

CBRE also filed by Plaintiff. The Motions are fully briefed. Having considered the

submissions of the parties, the record, and relevant law, the Court finds that

Defendants are entitled to summary judgment because, as a matter of law, they did

not breach a duty of care owed to Plaintiff. Defendants’ summary judgment

motions will accordingly be granted, and Plaintiff’s summary judgment motions will

be denied.

                                 I. BACKGROUND

      On February 27, 2015, Plaintiff Tommy O’Bryant was smoking a cigarette

and talking with his wife’s cousin on the sidewalk abutting the east side of the

Biloxi, Mississippi Walgreens store. A Dodge Ram truck operated by Edward Kersh
pulled into a nose-in parking space in front of where O’Bryant was standing.

Kersh’s foot slipped off the brake pedal and onto the accelerator, causing his truck

to lurch over the curb, onto the sidewalk, and into O’Bryant. The truck struck

O’Bryant with enough force to pin him against the brick wall of the building and

damage the brick façade. O’Bryant suffered significant injuries, ultimtely

necessitating the amputation of his left leg.

      O’Bryant filed suit against Walgreen Co. and CBRE, alleging their negligence

and gross negligence were responsible for O’Bryant’s injury. His claims are brought

pursuant to theories of premises liability under Mississippi law. Walgreen Co. owns

the store and parking lot where the incident occurred. Walgreen Co. contracted

with CBRE for repairs to, and maintenance of its store premises nationwide,

including repairs following incidents in which vehicles had struck store buildings.

      Walgreen Co.’s Motion argues that it is entitled to summary judgment

because it neither owed O’Bryant a relevant duty of care 1 nor breached any such

duty. CBRE’s Motion argues that it never had the requisite control over or

responsibility for the conditions of the Walgreens parking lot to be a proper

defendant in a premises liability case. O’Bryant’s Motions contend that the

undisputed evidence entitles him to partial summary judgment on the issues of




1Walgreen Co. characterizes such a duty as one “to erect bollards around its store to
protect the Plaintiff from the negligent acts of Mr. Kersh.” (Mem. Supp. Walgreen
Mot. Summ. J. 10, ECF No. 218.)

                                         –2–
duty, breach, and causation such that the only remaining issue for a jury is

damages. 2

                                   II. DISCUSSION

    a. Summary Judgment Standard

      Federal Rule of Civil Procedure 56(a) provides that summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “When the moving party has carried its burden under Rule 56(c), its

opponent must do more than simply show that there is some metaphysical doubt as

to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986). “[T]he nonmovant must go beyond the pleadings and designate

specific facts showing that there is a genuine issue for trial.” Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

      “A genuine dispute of material fact means that ‘evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Royal v. CCC & R

Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). If the evidence presented by the nonmovant

“‘is merely colorable, or is not significantly probative,’ summary judgment is

appropriate.” Cutting Underwater Techs. USA, Inc. v. ENI U.S. Operating Co., 671

F.3d 512, 516 (5th Cir. 2012) (quoting Anderson, 477 U.S. at 249). In deciding

whether summary judgment is appropriate, the Court views the evidence and


2The Motion concerning his claims against Walgreen Co. alternatively asks the
Court to strike Walgreen’s Answer as a sanction for asserted discovery abuses.

                                          –3–
inferences in the light most favorable to the nonmoving party. RSR Corp. v. Int’l

Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).

   b. Premises Liability Under Mississippi Law

      The parties agree that Mississippi law provides the substantive law

governing the claims at issue in this case. “To prevail in [his] premises-liability

action, [Plaintiff] must show (a) that [Defendants] owed a duty to [Plaintiff]; (b) that

[Defendants] breached that duty; (c) damages; and (d) a causal connection between

the breach of that duty and the damages, such that the breach is the proximate

cause of [Plaintiff’s] injuries.” Galanis v. CMA Mgmt. Co., 175 So. 3d 1213, 1216

(Miss. 2015). “Whether a duty exists is a question of law. To determine the duty

owed in a premises-liability case, courts begin by classifying the status of the

plaintiff. Mississippi law classifies a land entrant as either an invitee, a licensee, or

a trespasser.” Id. The parties agree that Plaintiff was an invitee. See Thomas v.

Columbia Grp., LLC, 969 So. 2d 849, 852 (Miss. 2007) (“A person is considered an

invitee if he enters the premises of another in answer to the express or implied

invitation of the owner or occupant for their mutual advantage.”).

      The premises owner owes the invitee “the duty to keep the premises

reasonably safe, and when not reasonably safe, to warn only where there is hidden

danger or peril that is not in plain and open view.” Cheeks v. AutoZone, Inc., 154

So. 3d 817, 822 (Miss. 2014) (citations and internal quotation marks omitted).

However, “[t]he owner of the premises is not an insurer of the invitee’s safety.” Id.

(internal quotation marks omitted). “While any condition on the premises can



                                          –4–
conceivably cause harm to an invitee, recovery will be allowed only when the

condition involves an unreasonable risk of harm to invitees.” Maddox v. Townsend

& Sons, Inc., 639 F.3d 214, 220 (5th Cir. 2011) (discussing Mississippi premises

liability law and noting its consistency with the approach taken to invitees in other

states).

       The Mississippi Supreme Court “has emphasized that ‘the foreseeability of

the injury sustained provide[s] the touchstone for liability.’” Cheeks, 154 So. 3d at

823 (citations omitted). “Whether something is or is not within the realm of

reasonable foreseeability depends upon the facts of the case and the duty which the

plaintiff asserts for the particular defendant.” Id. (citation and internal quotation

marks omitted). “An independent intervening cause is one that could not have been

reasonably foreseen by the defendant while exercising due care.” Id. (citation and

internal quotation marks omitted). With respect to the actions of third parties more

generally, the supreme court has explained,

             in determining the existence of a landowner’s duty to
             protect invitees from the wrongful conduct of third
             persons, foreseeability is measured by all of the
             circumstances including the nature, condition and location
             of the defendant’s premises and defendant’s prior
             experience, bearing in mind that what is required to be
             foreseeable is the general nature of the event or harm, not
             its precise manner or occurrence.

Id. (emphasis in original) (quoting Crain v. Cleveland Lodge 1532, Order of Moose,

Inc., 641 So. 2d 1186, 1190 (Miss. 1994)). 3


3Although this statement is not clearly inconsistent with other related statements
of Mississippi law, the Court would note that this language comes from a California
appellate court opinion, which the plaintiff in Crain asked the Mississippi Supreme

                                         –5–
   c. Mississippi Law on the Premises Owner’s Duty To Protect Patrons From
      Negligently Operated Vehicles

      The Mississippi Supreme Court’s statements on the duty a premises owner

owes to an invitee are clear: the owner’s duty to invitees is to keep the premises

reasonably safe, and when not reasonably safe, to warn only where there is hidden

danger or peril that is not in plain and open view. Whether the owner has breached

that duty by failing to protect an invitee from the actions of a third party depends

on the foreseeability of the injury sustained. See Restatement (Second) of Torts §

344. However, in specifically addressing the injury to an invitee caused by a third

person’s negligent operation of motor vehicle, the supreme court – while still using

this language of foreseeability – speaks instead of the presence or absence of a duty.

See Restatement (Third) of Torts § 7 cmt. a (explaining the functional difference

between matter-of-law “no-duty rules” and matter-of-fact “scope-of-liability

doctrines”) & cmt. i (discussing the mistake that courts sometimes make when they

“inaptly express” a determination that there was no breach of duty as a matter of

law in terms of no duty).

      This conflation of duty and breach is not unique to Mississippi. See Marshall

v. Burger King Corp., 856 N.E.2d 1048, 1057 (Ill. 2006) (“Much confusion over duty

stems from courts’ tendency to attribute a variety of different meanings to the

term.”). While the existence of a duty of reasonable care is a question of law



Court to adopt as Mississippi law. The Crain court declined to adopt the position
taken by the California court. It was nonetheless quoted in Cheeks as a statement
of Mississippi law and, as explained infra, confusingly tethers the existence of a
landowner’s duty to the foreseeability of harm suffered by the invitee.

                                        –6–
informed by public policy considerations, “[f]oreseeability and breach are questions

that a jury considers when it decides whether a defendant acted reasonably under

the circumstances of a case or legally caused injury to a particular plaintiff.”

Rodriguez v. Del Sol Shopping Ctr. Assocs., L.P., 2014-NMSC-014, ¶ 4, 326 P.3d

465, 468 (N.M. 2014). “The duty of ordinary care applies unless the owner/occupier

can establish a policy reason, unrelated to foreseeability considerations, that

compels a limitation on the duty or an exemption from the duty to exercise ordinary

care.” Id. ¶ 5, 326 P.3d at 469. “No-duty rules are appropriate only when a court

can promulgate relatively clear, categorical, bright-line rules of law applicable to a

general class of cases.” Restatement (Third) of Torts § 7 cmt. a.

      In Carpenter v. Stop-N-Go Markets of Georgia, Inc., the Mississippi Supreme

Court addressed a matter of first impression in the state: “whether the owner of a

convenience store has a duty, to customers inside the store, to erect some sort of

barrier or wheel stop in order to prevent vehicles from crashing through a plate

glass window.” 512 So. 2d 708, 709 (Miss. 1987). The plaintiff in that case,

Carpenter, had been shopping in a Stop-N-Go convenience store in Jackson,

Mississippi when an automobile drove through the front plate glass window of the

store, pushing over a display counter, which knocked Carpenter to the floor. The

automobile was driven by an underage boy attempting to steal it from the store’s

parking lot. Carpenter sued Stop-N-Go, alleging Stop-N-Go was negligent “in

failing to install posts or wheel stops in front of its stores so as to prevent an

accident such as the one in which he was injured.” Id. It was revealed through



                                          –7–
discovery that a vehicle had previously struck and damaged the front of the store on

a prior occasion; the trial court granted summary judgment to Stop-N-Go

notwithstanding.

      The Carpenter court affirmed summary judgment, holding “that there is, as a

matter of law, no duty owed by a convenience store owner, to persons inside the

store, to erect barriers in order to prevent vehicles from driving through the store’s

plate glass window.” Id. Although the court spoke in terms of whether a duty

should exist, the supporting rationale touched primarily on foreseeability (perhaps

considering foreseeability and public policy one-in-the-same under the

circumstances):

             [I]t cannot be contended with any degree of reason or logic
             that the owner of a store, . . . by failing to erect an
             impregnable barrier between the entrance of his store and
             an adjacent area where motor vehicles are driven and
             parked, should have anticipated that automobiles will be
             negligently propelled over the curb and across the
             sidewalk into the entrance of his store. . . . If as a matter
             of law such occurrences are . . . to be guarded against,
             there would be no limitation on the duty owed by the
             owners of establishments into which people are invited to
             enter.

Id. (quoting Schatz v. 7-Eleven, Inc., 128 So. 2d 901, 904 (Fla. Dist. Ct. App. 1961)).

      Two Mississippi Court of Appeals opinions – Heard v. Intervest Corp., 856 So.

2d 359 (Miss. Ct. App. 2003), and Blount v. The Pantry, Inc., 936 So. 2d 967 (Miss.

Ct. App. 2006) – relied on the holding in Carpenter to uphold dismissal of premises

liability claims. In Heard, a woman was sitting in an outdoor common area of her

apartment complex when a negligently operated vehicle jumped the curb and fatally



                                         –8–
struck her. The court of appeals held that the no-duty rule espoused in Carpenter

was not limited to circumstances in which the injury occurs indoors; rather, “it must

apply outside a building as well.” Heard, 856 So. 2d at 362. Blount was almost

factually identical to Carpenter, but the patron inside the convenience store in

Blount was instead hit by an ice machine, which had been propelled through the

store window by a vehicle that jumped the curb onto the sidewalk outside. The

court appeals determined “there was no set of facts that Blount may prove to

establish his claim of negligence.” Blount, 936 So. 2d at 969.

      In 2014, the Mississippi Supreme Court seemingly carved out an exception to

the rule that a store owner owes no duty to persons inside the store to erect barriers

outside the store to protect against vehicles driving into the store. See Cheeks, 154

So. 3d 817. Cheeks involved a patron struck by an automobile while entering an

AutoZone store. Although bollards and a raised sidewalk protected the glass

storefront side of the building, another side of the building, which also provided

parking, had no such barriers. AutoZone stated in an interrogatory that the

bollards were intended, at least in part, as a safety measure designed to protect

pedestrians. The corner entrance, which connected these two faces of the building,

was not protected by bollards. A handicap access ramp led to the entrance from the

parking lot. There was a straight, unimpeded gap from the parking area through to

the store entrance. The plaintiff, Cheeks, was walking up the handicap access ramp

to the store when he heard his friend yell to “watch out.” Cheeks turned to see a car

bearing down on him. He tried to safely get behind one of the bollards but did not



                                         –9–
have enough time to do so. The car struck him, and he sustained significant

injuries.

       The supreme court began its analysis by stating, “Mississippi unequivocally

holds that ‘no duty [is] owed by a convenience store owner, to persons inside the

store, to erect barriers in order to prevent vehicles from driving through the store’s

plate glass window.’” Id. at 823 (quoting Carpenter, 512 So. 2d at 709). However,

the court determined that the facts present in Cheeks removed the case from the

blanket rule in Carpenter. There was sufficient evidence, said the court, from which

to find “that Cheeks and similarly situated patrons would rely upon the bollards for

protection, and that AutoZone had breached the duty it had assumed by not fully

protecting the entranceway, an area through which every customer was required to

pass.” Id. at 824 (emphasis added). The Cheeks court concluded by explaining the

new exception to the Carpenter rule:

             Our caselaw is quite clear. We reaffirm the holding of
             Carpenter that premises owners do not have a duty to
             erect protective barriers to insure the safety of patrons
             inside the store. We also reaffirm that a premises owner
             has no duty to protect against runaway vehicles where
             such incidents would be unforeseeable. But, as the special
             concurrence in Carpenter recognized, certain factual
             circumstances give rise to the possibility for a duty to
             arise. The case sub judice is one of those cases. The jury
             found that Cheeks'’s injury was proximately caused or
             contributed to by AutoZone creating an unsafe condition.
             The trial court erred in granting AutoZone’s JNOV and
             finding that AutoZone owed no duty to Cheeks.

Id.




                                        – 10 –
       Two years later, in Stanley v. Scott Petroleum Corp., the Mississippi Supreme

Court relied on Cheeks to overturn a trial court’s grant of summary judgment in a

premises liability case with a negligently operated third-party-vehicle. 184 So. 3d

940 (Miss. 2016). The two plaintiffs were struck by a vehicle while standing at a

gas station’s walk-up window to pay for fuel. The plaintiffs asserted that Scott

Petroleum, the gas station owner, required its patrons to stand in an unreasonably

dangerous spot to purchase gasoline. Although iron and concrete bollards protected

the store, gas pump, and a power pole, neither a barrier nor a curb protected the

walk-up window. Scott Petroleum had posted a sign on the side of the store that

said “CAUTION! BE SAFE AND ALERT. WATCH OUT FOR MOVING

VEHICLES.”

       The trial court granted summary judgment before the conclusion of discovery,

denying the plaintiffs’ request for a continuance to complete discovery. The

supreme court reversed: “While premises owners do not have a duty ‘to erect

protective barriers to insure the safety of patrons inside [a] store’ or ‘to protect

against runaway vehicles where such incidents would be unforeseeable,’ such a duty

can arise depending on the factual circumstances of a given case.” Id. at 942

(alteration in original) (quoting Cheeks, 154 So. 3d at 824). “[F]urther discovery in

this case could have brought forward more facts relevant to a determination of

foreseeability and subsequently to whether Scott Petroleum owed a duty to the

plaintiff.” Id. at 943.




                                          – 11 –
      Finally, the most recent Mississippi case construing Carpenter is Buffalo

Services, Inc. v. Smith, 227 So. 3d 1096 (Miss. 2017). Smith sued Buffalo Services

for premises liability. Buffalo Services owned two buildings, operating one as a

convenience store and gas station and leasing the other to a clothing store operator.

Three bollards were placed on the property at the far corner of the clothing store’s

exterior. 4 Smith was in the clothing store when a third person crashed their vehicle

into the store, injuring Smith. Smith asserted that Buffalo Services failed to make

the premises reasonably safe for pedestrians, particularly by failing to erect

bollards, parking stops, and/or other physical barriers in order to prevent

encroachment of pedestrian ways by cars. “But,” said the supreme court, “as a

matter of law, Buffalo Services owed Smith no such duty.” 227 So. 3d at 1097.

      The court recited the blanket rule statement from Carpenter and then

explained the contours of the exception created by Cheeks:

             Not only did the auto business create a situation that
             made a vehicle crashing into a pedestrian entering or
             exiting the building reasonably foreseeable, but also the
             auto business assumed a duty to protect patrons walking
             in and out of the store from incoming vehicles by erecting
             concrete bollards for the specific purpose of preventing
             vehicles from crashing into the front of the store.

Id. Unlike the facts in Cheeks, Smith had “not alleged – let alone presented

evidence – that” either (1) Buffalo Services created a situation that made injury to a

patron inside the store by a vehicle reasonably foreseeable or (2) Buffalo Services

undertook extra measures to protect patrons entering or exiting the store. Id. The


4The dissenting opinion noted that these had previously protected a phone booth,
which no longer existed. Buffalo Servs., 227 So. 3d at 1099 (King, J dissenting).

                                        – 12 –
bollards present “were [not] placed to prevent vehicles from crashing into the front

of the store” so there was “no evidence Buffalo Services voluntarily assumed the

duty to protect clothing-store patrons from vehicles driving into the front of the

store.” Id. at 1097-98. Instead, the general rule from Carpenter applied:

             Buffalo Services owed Smith no duty to protect her from a
             third-party’s negligently driving a vehicle into the
             clothing store leased by a third party. Thus, Smith
             cannot rely on the lack of bollards, parking stops, or other
             physical barriers in front of the clothing store as evidence
             of negligence, because Buffalo Services was under no
             “duty to erect protective barriers to insure the safety [of]
             patrons inside the store” from wayward vehicles driven by
             third parties.

Id. at 1098. The supreme court reversed the trial court’s denial of summary

judgment.

      In Mississippi’s case law specific to store patrons injured by errant vehicles,

the justification for a no-duty rule is a lack of foreseeability, but the basis for an

exception to this rule is evidence indicating the foreseeability of the injury. The

resulting confusion demonstrates the pitfalls of constructing no-duty rules out of

general foreseeability judgments. Thus, it is difficult to reconcile Cheeks, Stanley,

Carpenter, and Buffalo Services. Each decision appears to push state premises

liability law in a different direction. Although all speak in terms of whether a duty

exists, Cheeks and Stanley seem to instead treat Carpenter’s rule as a gloss on the

duty of reasonable care owed to an invitee – they treat the rule as a scope of duty

doctrine. This is likely because the stated rationale for the Carpenter rule was that

it was unforeseeable a third-party-vehicle would negligently injure a patron on



                                          – 13 –
premises (rather than a clear statement of public policy, such as, “store owners

should not have to bear the cost of protecting patrons from vehicles crashing into

buildings”). Both opinions are deeply concerned with the facts of the case and how

the premises owner might have breached a duty of reasonable care seemingly

disclaimed in Carpenter. Carpenter and Buffalo Services more closely treat the so-

called no-duty rule as a true no-duty rule (despite still expressing a foreseeability

rationale for its application). Carpenter engaged with a pure question of law.

Buffalo Services assessed the facts only so far as to determine that the Cheeks

exception to the Carpenter rule did not apply. The most recent statement on the

matter from the Mississippi Supreme Court is Buffalo Services, which therefore

controls. It also provides the clearest framework of the Carpenter progeny.

      The law begins with the general rule: a store owner owes patrons no duty to

protect against a third-party negligently driving a vehicle into the store. To find

otherwise would be to elevate a store owner’s duty to that of insuring patron safety.

And Mississippi law is clear that store owners have no such duty. Additionally,

because Mississippi cases have not limited application of this rule to only

circumstances in which patrons inside a store are injured by a vehicle crashing into

the store, the rule need not be restated in this way. There is one exception to this

general rule. Although Mississippi does not, by default, impose a duty on store

owners to protect patrons from negligently driven vehicles, store owners may

assume such a duty by (1) creating a situation that makes injury to a patron on the

premises by a vehicle reasonably foreseeable and (2) undertaking extra measures to



                                        – 14 –
protect patrons entering or exiting the store. 5 Thus, where a store owner creates a

situation making injury to patrons by a vehicle reasonably foreseeable and

undertakes measures to protect patrons entering and exiting the store, the duty of

reasonable care and to warn of hidden dangerous conditions may encompass

protecting patrons from negligently driven vehicles.

      d. Defendants Are Not Liable as a Matter of Law

      The parties seem to agree that (1) the general rule, if applicable is dispositive

of this case, and (2) the threshold issue is, therefore, whether there is sufficient

evidence to demonstrate that Walgreen Co. assumed a duty to protect against a

third-party negligently driving a vehicle into the store. It is undisputed that

Walgreen Co. placed a sidewalk around the store with a six-inch curb to, at least in

part, protect patrons from vehicles operating on the premises. The evidence

Plaintiff submits in support of his contention that Walgreen Co. created a situation

making it reasonably foreseeable that a patron would be injured can be boiled down

to the following facts: (1) Walgreen Co. put a trashcan with an ashtray on the

sidewalk along the east side of the building, where Plaintiff was standing; (2)

Walgreen Co. also places Redbox video rental machines and Blue Rhino propane

tank stations on its sidewalks; (3) Walgreen Co. placed nose-in parking along the

sidewalks surrounding the store; (4) the store location in Biloxi experienced a prior

incident on July 17, 2014 in which a customer pulling into a handicapped nose-in



5Whether both or one of these circumstances is required for a store owner to
assume a duty otherwise disclaimed by Carpenter is not made clear by Cheeks or
Stanley, but Buffalo Services seems to read Cheeks to require both.

                                         – 15 –
parking space on the north side of the building drove over the wheel stop, curb, and

sidewalk, alliding with the store building; and (5) after the Plaintiff’s injury, on

November 13, 2015, a vehicle drove over the curb and allided with the building

when the driver mistakenly stepped on the gas pedal instead of the brake.

      Plaintiff also asks the Court to consider information concerning Walgreens

storefront crash data nationwide from 2011 through 2018 and data on persons who

have been injured or killed by vehicles on Walgreen Co. premises nationwide, but –

as Plaintiff has repeatedly emphasized – this is not a negligent design case.

Incidents occurring at other stores have no bearing on whether Walgreen Co.

adequately maintains the premises at the store in Biloxi, Mississippi. They would

only become relevant if Plaintiff were challenging the design of Walgreen Co.’s

properties, irrespective of what specifically is done at the Biloxi location. Cf. Pippen

v. Tronox, LLC, 359 F. Supp. 3d 440, 446 (N.D. Miss. 2019) (“The Plaintiffs in this

case seek to impose liability against Tronox, not for a defect or danger present on

the premises, but for a danger or defect in the independent subcontractor’s own

equipment.”).

      Plaintiff also submits the opinion testimony of Rob Reiter, a self-designated

expert in “storefront safety.” 6 Reiter opines that areas where pedestrians are

invited to linger – such as benches, smoking areas, and vending machines – are

areas of increased risk if not protected from vehicles. Moreover, he states that



6Defendant Walgreen Co. has filed a [221] Motion to Strike and Prohibit the
Opinions of Robert Reiter pursuant to Daubert v. Merrell Dow Pharmaceuticals,
Inc., 509 U.S. 579 (1993).

                                         – 16 –
correctly installed bollards at the end of nose-in parking spaces at the Biloxi store

would have prevented Plaintiff’s injury.

      Viewed in a light most favorable to the plaintiff, the evidence shows that

Walgreen Co. has placed amenities – an ashtray, a Redbox machine, and a Blue

Rhino station – at various points on the sidewalk, which separates nose-in parking

from the building; that patrons are more likely to linger in front of these amenities;

that once prior to the Plaintiff’s injury a vehicle drove up over the curb and crashed

into the building; and that Plaintiff’s injury would not have happened if bollards

protected the sidewalk.

      This evidence in insufficient to establish that Walgreen Co. created

circumstances making vehicle-caused injury to a patron reasonably foreseeable.

Regardless of whether amenities on the sidewalk make it more likely than

otherwise that patrons will linger on the sidewalk, the suggestion to use these

amenities is nothing like the use of the pay window in Stanley, where each patron

was required to stand with their back to approaching cars to pay for fuel. More

importantly, only once before Plaintiff’s injury had a vehicle hopped the curb and

hit the building, and nothing about the six-inch curb is alleged to be defective or

incomplete. By contrast, the bollards in Cheeks extended up to the store entrance

but did not actually protect the store entrance. The inadequacies contemplated by

Cheeks seem to be more akin to a curb with inconsistent height, or a sloped edge so

that a vehicle could easily ride up on to the sidewalk, or unprotected gaps for




                                        – 17 –
handicap access. Accordingly, Walgreen Co. assumed no duty to protect against

negligently driven vehicles, and the general rule espoused in Carpenter applies.

      Even assuming arguendo that Walgreen Co. and CBRE (assertedly by

contract) did assume a duty, the evidence in the record is still insufficient to create

an issue of fact for the jury as to whether Defendants breached their duty.

Plaintiff’s position is that Defendants should have installed bollards at the end of

the nose-in parking spaces because this would have prevented the injury Plaintiff

sustained. But Plaintiff has pointed to no case law to support the notion that use of

a six-inch curb might not be a reasonable measure to protect from errant vehicles.

The case law this Court has found suggests the opposite. See Jefferson v. Qwik

Korner Mkt., Inc., 34 Cal. Rptr. 2d 171, 173 (Cal. Ct. App. 1994) (collecting

numerous cases finding no liability in curb-jumping cases). And a curb is not a

hidden condition, let alone a dangerous one. While a person might reasonably feel

highly protected while in the proximity of bollards (as in Cheeks), it would be

unreasonable for a person to assume a similar degree of protection when standing

on a curb. A curb provides no false illusion of safety. It is patently obvious that a

vehicle could drive over it.

                                     III. CONCLUSION

      Mississippi law does not require a premises owner to insure an invitee’s

safety. Under Mississippi law the legal duty owed to store patrons is to keep the

premises reasonably safe and, when not reasonably safe, to warn only where there

is hidden danger or peril that is not in plain and open view. In the opinion of the



                                         – 18 –
Court, Plaintiff’s evidence is, as a matter of law, insufficient to demonstrate that

Defendants breached this duty or assumed a duty to erect protective bollards.

Defendants’ Motions for Summary Judgment will be granted, Plaintiff’s Motions for

Partial Summary Judgment will be denied, and Plaintiff’s claims will be dismissed

with prejudice. 7

      IT IS THEREFORE ORDERED AND ADJUDGED that the [104] Motion

for Summary Judgment filed by Defendant CBRE GROUP, INC. and the [217]

Motion for Summary Judgment filed by Defendant Walgreen Co. are GRANTED,

and that the [234] Motion for Partial Summary Judgment against Walgreen Co.

filed by Plaintiff Tommy O’Bryant and the [238] Motion for Partial Summary

Judgment against CBRE filed by Plaintiff Tommy O’Bryant are DENIED.

Plaintiff’s claims against Walgreen Co. and CBRE GROUP, INC. are DISMISSED

WITH PREJUDICE.

      IT IS FURTHER ORDERED AND ADJUDGED that the [162] Motion for

Review of Magistrate Judge Order, [219] Motion to Strike and Prohibit the Opinions

of Brian Pfeifer, [221] Motion to Strike and Prohibit the Opinions of Robert Reiter,

[223] Motion to Strike and Prohibit the Opinions of Michael Keenum, [230] Motion

to Strike Defendant’s Expert Robert Luke, [232] Motion to Strike Defendant’s




7 Because the Court ultimately concludes that Plaintiff, as a matter of law, has
failed to establish the breach of a duty of care, the Court will not address other
arguments raised by the parties. This includes allegations of discovery abuses by
Plaintiff and Walgreen Co. and disagreement over any duties created by the
contractual agreement between Walgreen Co. and CBRE.


                                        – 19 –
expert Benjamin Smith, [253] Motion to Enforce, [255] Supplemental Motion to

Enforce, and [308] Motion to Continue Trial are MOOT.

      SO ORDERED AND ADJUDGED this the 10th day of May, 2019.


                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE




                                     – 20 –
